DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	5
Conclusion	10


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 3/25/20.  Claims 1-13 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 7-9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh et al (US 10,963,719 B1) in view of Svoboda et al (IEEE: “CNN for license plate motion deblurring”).
Regarding claim 1, Hantehzadeh teaches an electronic device for reading a license plate on the basis of a license plate image, the electronic device comprising: a storage configured to store a license plate image and a recognition neural network for each reading the license plate (see fig. 3); and a processor, wherein the processor comprises: a license plate detecting unit configured to obtain the license plate image (see col. 2, lines 8-32); and an image recognizing unit configured to recognize a number of the license plate image on the basis of the recognition neural network (see col. 2, lines 8-32).  Hantehzadeh does not teach an image restoring unit configured to restore the license plate image on the basis of the restoration neural network.
Svoboda, in the same field of endeavor, teaches an image restoring unit configured to restore the license plate image on the basis of the restoration neural network (see section 3).  
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hantehzadeh to utilize the cited limitation as suggested by Svoboda.  The suggestion/motivation for doing so would have been to enhance the image processing via flexibility, relatively low computation power requirements, robustness (see section 5).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hantehzadeh while the teaching of Svoboda continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 2, 7, 12, Hantehzadeh teaches the limitations within fig. 1; fig. 2, 220, fig. 3; fig. 2, 220, fig. 3 (respectively).
Regarding claims 3, 8, Hantehzadeh with Svoboda teaches all elements as mentioned above in claim 1.  Hantehzadeh further teaches obtain the recognition neural network and store the obtained recognition network (see fig. 3).  Hantehzadeh with Svoboda does not teach restores the license plate image to at least one restoration image on the basis of the restoration neural network; restoration network.
Svoboda, in the same field of endeavor, teaches restores the license plate image to at least one restoration image on the basis of the restoration neural network; restoration network (see section 3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hantehzadeh with Svoboda to utilize the cited limitation as suggested by Svoboda.  The suggestion/motivation for doing so would have been to enhance the image processing via flexibility, relatively low computation power requirements, 
	Regarding claim 9, the claim is analyze as a method that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claim 13, Hantehzadeh teaches a license plate learning method comprising:  25obtaining learning data of a license plate (see fig. 2, numeral 202); and learning the learning data to generate a recognition neural network for identifying a number of the license plate (see fig. 2, numeral 208).  Hantehzadeh does not teach learning the learning data to generate a restoration neural network for restoring a license plate image.
Svoboda, in the same field of endeavor, teaches learning the learning data to generate a restoration neural network for restoring a license plate image (see section 3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hantehzadeh to utilize the cited limitation as suggested by Svoboda.  The suggestion/motivation for doing so would have been to enhance the image processing via flexibility, relatively low computation power requirements, robustness (see section 5).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the .  

Claims 4-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hantehzadeh et al (US 10,963,719 B1) with Svoboda et al (IEEE: “CNN for license plate motion deblurring”), and further in view of Georgis (US 2019/0370588 A1).
Regarding claim 4-6, Hantehzadeh with Svoboda teaches all elements as mentioned above in claim 1.  Hantehzadeh with Svoboda does not teach determines at least one prediction number corresponding to the license plate image on the basis of the recognition neural network and recognizes the at least one 23prediction number as a number of the license plate image on the basis of a probability value of the at least one prediction number; restores the license plate image to at least one restoration image on the basis of the restoration neural network, and the image recognizing unit determines at least one prediction number corresponding to the restoration image on the basis of the recognition neural network; recognizes the at least one prediction number as a number of the license plate image on the basis of a probability value or a frequency number of the at least one prediction number.
Svoboda, in the same field of endeavor, teaches restores the license plate image to at least one restoration image on the basis of the restoration neural network (see section 3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hantehzadeh with Svoboda to 
Georgis, in the same field of endeavor, teaches determines at least one prediction number corresponding to the license plate image on the basis of the recognition neural network and recognizes the at least one 23prediction number as a number of the license plate image on the basis of a probability value of the at least one prediction number (see 0039), and the image recognizing unit determines at least one prediction number corresponding to the restoration image on the basis of the recognition neural network (see 0039); recognizes the at least one prediction number as a number of the license plate image on the basis of a probability value or a frequency number of the at least one prediction number (see 0039).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hantehzadeh with Svoboda to utilize the cited limitations as suggested by Georgis.  The suggestion/motivation for doing so would have been to enhance the image processing by quick and accurate estimates of characters on a license plate (see 0041).  Furthermore, the prior art collectively includes each element claimed (though not all in the 
Regarding claims 10-11, the claim is analyzed a method that implements the limitations of claims 5-6 (see rejection of claim 5-6).



Conclusion
Claims 1-13 are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666